UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-4958



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


EMMANUEL MAURICE CLIFTON,

                  Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Jr.,
Chief District Judge. (3:06-cr-00110-RJC)


Submitted:     May 2, 2008                  Decided:   June 18, 2008


Before MICHAEL and SHEDD, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Executive Director, Ross Richardson, FEDERAL
DEFENDERS OF WESTERN NORTH CAROLINA, INC., Charlotte, North
Carolina, for Appellant. Gretchen C. F. Shappert, United States
Attorney, Charlotte, North Carolina, Amy E. Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Emmanuel Maurice Clifton pled guilty to possession of a

firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1)

(2000), and was sentenced to ten months in prison. Police detained

and ultimately arrested Clifton after hearing gunshots coming from

the front of a residence located in a high-crime neighborhood and

from which Clifton later emerged.       Clifton’s guilty plea was

conditioned on his right to appeal the district court’s denial of

his motion to suppress his statement admitting to police that he

fired one of the weapons heard by police, as well as the guns

recovered by police after receiving his cousin’s consent to search

the residence.   On appeal, Clifton challenges only the district

court’s denial of his motion to suppress.    We affirm the district

court’s judgment.

          This court reviews the district court's factual findings

underlying a motion to suppress for clear error, and the district

court's legal determinations de novo.    See United States v. Gray,

491 F.3d 138, 143-44 (4th Cir. 2007) (internal citations omitted),

cert. denied, 128 S. Ct. 1226 (2008).     When a suppression motion

has been denied, we review the evidence in the light most favorable

to the Government.   See United States v. Uzenski, 434 F.3d 690, 704

(4th Cir. 2006). With these standards in mind, and having reviewed

the transcript of the suppression hearing and the parties’ briefs,




                               - 2 -
we   conclude   that   the   district   court   did   not   err   in   denying

Clifton’s motion to suppress.

           Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                   - 3 -